Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0072905 A1 to Lam et al. (hereinafter “Lam”) in view of U.S. Patent Application Publication No. 2016/0238564 A1 to Owens et al. (hereinafter “Owens”).

Regarding Claim 1, Lam teaches a frame assembly (probe apparatus 10 comprising housing 14 having bottom face 16, top face 20 and end faces 26, Figs. 1 and 2, see paragraph [0049] – [0050]) for use in an apparatus for performing ultrasonic evaluation of a portion of a pipe (see abstract, paragraphs [0008, [0049]), the frame assembly comprising: 
a frame (housing 14 having bottom face 16, Fig. 2) which is structured to cooperatively engage (see arrangement at Figs. 1, 2) an outer surface of the pipe (tubular 12, Figs. 1, 2), the frame having a curved surface which is curved about an axis (see curved bottom surface 16 of the frame at Fig. 5, see paragraph [0050] describing “For a tubular 12 having an external surface 13 that is curved, the bottom face 16 would also be curved”, note that the axial axis 15 of pipe 12 is parallel to the axial axis 11 of the probe housing/frame 14) which, when the frame (14, 16) is engaged with the pipe (12) generally coincides with the central longitudinal axis of the pipe (see axis 11 of housing/frame 14 coinciding/corresponding with axis 15 of the pipe 12, see paragraph [0050]), the curved surface (16) is generally defined by a radius which is generally equal The phased array probe 62 includes probe elements 65, which are typically provided in multiples of eight, e.g., 16, 32, or 64, and are made of piezoelectric materials, such as piezoelectric ceramic or piezoelectric composite”, thus since the material is made of piezoelectric material, it is flexible to some degree hence meeting the invention as claimed) therein a fixed distance from the curved surface (see arrangement of 62 at Fig. 2 being fixed at a distance from the curved surface 16).  
In so far as Lam at embodiment of Fig. 2 as described above, may be construed as not explicitly stating a flexible phase array probe, Lam in different embodiment (Figs. 13 – 17) teaches a phased array ultrasonic probe 100 comprising membrane 120 that is 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible arrangement of Lam’s embodiment at Figs. 13 – 17 into the embodiment of Fig. 2 since Lam teaches that such modification is within the scope and spirit of the invention.  The modification allows to assure good contact between the phased array ultrasonic probe and the tubular structure under test.  
Even though Lam teaches the frame comprising the flexible phase array probe as indicated above, Lam does not explicitly teach wherein the frame is configured to force the flexible phased array probe into a shape based on the flexible phased array probe being releasably inserted into the frame, and wherein the shape is substantially the same as the outer surface of the pipe.
Owens, in the field of magnetostrictive ultrasonic guided wave scanner system for the purposes of non-destructive inspection of pipes, plates etc. as described in abstract and paragraphs [0002] and [0021], teaches wherein the frame (frame 400 comprising different components such as coil tensioner 804 as described at paragraph [0051]) is configured to force the flexible phased array probe (see flexible sensor coils 401 as described at paragraphs [0038] and [0043] describing embodiments of the invention where the flexible sensor coils can be arranged to allow for phased array focusing) into a shape based on the flexible phased array probe being releasably inserted into the frame (see frame 400 comprising the flexible sensor coil 401, which is interchangeably held in the frame body 400/500, see paragraphs [0051], [0052] 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible sensor/phased probe of Owens into Lam in order to allow flexibility of the sensor element without being damaged and further allows the sensor element to conform to a wide range of structural curvatures thus improving the versatility of the sensor system.  The modification further allows for the flexible sensor elements to be interchangeable to allow the probe to generate and receive guided waves across a wide range of frequencies as well as to achieve one or more of focusing, directional wave control and aperture control (see paragraph [0038]).

Regarding Claim 2, Lam as modified above teaches wherein the frame (14) includes a main passage (see central cavity 17 defined by the boundaries of the probe housing 14, bottom face 16, top face 20 and end faces 26, Fig. 2, see paragraph [0050], see also space 55, Fig. 2 formed from a portion of the central cavity 17) defined therein such that when the flexible phase array probe (62, 65) is releasably held in the frame (14), the main passage (17, 55) is disposed between the flexible phase array probe (62, 65) and the curved surface (16).  

Regarding Claim 12, Lam as modified above teaches an apparatus for performing ultrasonic evaluation of a portion of a pipe (see ultrasonic sensor assembly 10 for performing ultrasonic evaluation of a tubular 12, see abstract and paragraph [0049]), the apparatus comprising: 
a frame assembly (housing 14 having bottom face 16, Fig. 2) structured to abut (see arrangement at Figs. 1, 2) an outer surface of the pipe (tubular 12, Figs. 1, 2), the frame assembly having a curved surface defined by a radius (see curved bottom surface 16 of the frame at Fig. 5, see paragraph [0050] describing “For a tubular 12 having an external surface 13 that is curved, the bottom face 16 would also be curved”, note that the axial axis 15 of pipe 12 is parallel to the axial axis 11 of the probe housing/frame 14) which is generally equal to an outer radius of the pipe (see paragraph [0050] describing “The bottom face 16 is adapted for matching the external surface 13 of the tubular 12, as shown in FIG. 2. "Adapted for matching" means, for example, that the face profile of the bottom face 16 is similar to that of the portion of the external surface 13 of the tubular 12, which the bottom face 16 touches. For a tubular 
a flexible phased array probe (see ultrasonic probe 62, Fig. 2 paragraph [0053] which may be a phased array probe comprising multiple ultrasonic transducer elements such as probe elements 65 as seen at Figs. 7 and 8, see also paragraph [0057] describing “The phased array probe 62 includes probe elements 65, which are typically provided in multiples of eight, e.g., 16, 32, or 64, and are made of piezoelectric materials, such as piezoelectric ceramic or piezoelectric composite”, thus since the material is made of piezoelectric material, it is flexible to some degree hence meeting the invention as claimed) removably holdable by (see arrangement at Fig. 2 showing different components within the frame 14,16, such as the probe support 32 and the actual ultrasonic probe 62 thus it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a removable arrangement of the frame and the phase array probe as the probe support 32 a separate component and is being inserted in the housing 14, see paragraphs [0052] – [0054]) in the frame assembly (see Fig. 2).  
In so far as Lam at embodiment of Fig. 2 as described above, may be construed as not explicitly stating a flexible phase array probe, Lam in different embodiment (Figs. 13 – 17) teaches a phased array ultrasonic probe 100 comprising membrane 120 that is flexible in order to assure good contact between the membrane 120 of the phased array probe 100 and the pipe body 130 as described at paragraphs [0068] and [0070].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible Lam’s embodiment at Figs. 13 – 17 into the embodiment of Fig. 2 since Lam teaches that such modification is within the scope and spirit of the invention.  The modification allows to assure good contact between the phased array ultrasonic probe and the tubular structure under test. 
Even though Lam teaches the frame comprising the flexible phase array probe as indicated above, Lam does not explicitly teach wherein the frame assembly is configured to force the flexible phased array probe into a shape based on the flexible phased array probe being releasably inserted into the frame assembly, and wherein the shape is substantially the same as the outer surface of the pipe.
Owens, in the field of magnetostrictive ultrasonic guided wave scanner system for the purposes of non-destructive inspection of pipes, plates etc. as described in abstract and paragraphs [0002] and [0021], teaches wherein the frame (frame 400 comprising different components such as coil tensioner 804 as described at paragraph [0051]) is configured to force the flexible phased array probe (see flexible sensor coils 401 as described at paragraphs [0038] and [0043] describing embodiments of the invention where the flexible sensor coils can be arranged to allow for phased array focusing) into a shape based on the flexible phased array probe being releasably inserted into the frame (see frame 400 comprising the flexible sensor coil 401, which is interchangeably held in the frame body 400/500, see paragraphs [0051], [0052] describing flexible sensor coil 401 that is interchangeable to easily facilitate replacement, see also details including the internal components of the probe 400 illustrating a releasable flexible sensor coil 401, see also see paragraph [0051] describing “This tensioner mechanism 804 works by placing tension on the flexible 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible sensor/phased probe of Owens into Lam in order to allow flexibility of the sensor element without being damaged and further allows the sensor element to conform to a wide range of structural curvatures thus improving the versatility of the sensor system.  The modification further allows for the flexible sensor elements to be interchangeable to allow the probe to generate and receive guided waves across a wide range of frequencies as well as to achieve one or more of focusing, directional wave control and aperture control (see paragraph [0038]).

Regarding Claim 13, Lam as modified above teaches wherein the flexible phased array probe comprise a flexible 64-element phased array probe (see paragraph [0057] describing the ultrasonic probe 62 being a phased array probe with probe elements 65 and “The phased array probe 62 includes probe elements 65, which are typically 

Regarding Claim 14, Lam in view of Owens as modified above teaches a system (system controller 85, Fig. 12, see paragraph [0065] of Lam and/or see Fig. 11 of Owens showing the system hardware and software for performing the non-destructive evaluation of a pipe, see paragraphs [0002] and [0056] of Owens) for performing non-destructive evaluation of a portion of a pipe (see paragraph [0049] of Lam and/or paragraph [0002] of Owens), the system comprising: 
a processing unit (see processor 92, Fig. 12, paragraph [0065] of Lam and/or processor 1101, Fig. 11 of Owens); 
an output device (supporting device 94 which includes a display device, see paragraph [0065] of Lam and/or user interface 1103, Fig. 11 of Owens which can be implemented using multiple components such as display, keyboard, touch screen display as described at paragraph [0056] of Owens) in communication with the processing unit (see arrangement at Fig. 12 of Lam and/or Fig. 11 of Owens); and 
the apparatus of claim 12 (see Fig. 12 and claim 12 above), wherein the flexible phased array probe (62, 65, Fig. 12 of Lam and/or sensor probe 400, Fig. 11 of Owens) is in communication with the processing unit (see Fig. 12 and paragraph [0065] of Lam and/or Fig. 11 of Owens).  

Regarding Claim 15, Lam in view of Owens as modified above teaches an input device in communication with the processing unit for inputting of information to the processing unit (see processor 92 including other supporting devices 94 see paragraph [0065] and Fig. 12 of Lam and/or see user interface 1103 in communication with the processing unit 1101, Fig. 11 and paragraph [0056] of Owens).  

Regarding Claim 16, Lam in view of Owens as modified above teaches the input device and the output device are provided as a single touchscreen mechanism (see paragraph [0056] of Owens describing the user interface 1103 which can be implemented as a touch screen display).    

Claims 3 – 11, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Owens and further in view of U.S. Patent No. 8,087,298 B1 to DiMambro et al. (hereinafter “DiMambro”).

Regarding Claim 3, Lam as modified in claims above teaches the claimed invention except for a skirt formed from a flexible material extending outward from the curved surface, which is disposed around and encircles an opening of the main passage defined in the curved surface.
DiMambro, in the field of ultrasonic probes for area scan inspections, teaches a skirt formed from a flexible material (foam gasket 150, Fig. 1, see Col. 6, lines 34 – 36, 52 - 63 describing resilient foam which reads on the flexible material as claimed) extending outward from the curved surface (see foam gasket 150 attached to the 
DiMambro further teaches wherein, the main passage (160) and the skirt (150) are positioned such that when the frame assembly (housing 110) is disposed on an outer surface of the pipe (inspection surface 190) a reservoir (cavity chamber 164) is formed which is generally defined on a first side by the flexible phase array probe (phased array ultrasonic probe 120), on a second side opposite the first side by the outer surface of the pipe (inspection surface 190, see arrangement at Fig. 1), and by the main passage and the skirt which extend between the first side and the second side (see arrangement at Fig. 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the skirt/gasket formed from a flexible material of DiMambro into Lam in view of Owens in order to allow usage of the ultrasonic testing device on a variety of surfaces including uneven inspection surfaces which may have recessed or protruding regions and further ensure proper sealing around the inspection site to prevent or reduce fluid from escaping. 

Regarding Claim 4, Lam in view of Owens in view of DiMambro as modified above teaches wherein the frame (14 of Lam and/or 110 of DiMambro) further includes a fluid supply conduit (see fluid port 68, Fig. 2 and paragraphs [0015], [0053] of Lam and/or water supply port 170, Fig. 1 of DiMambro),  extending from a fluid supply inlet Lam and/or arrangement at Fig. 1 of DiMambro), and wherein the fluid supply conduit is structured to convey a supply of an ultrasonic conductive fluid to the reservoir (see paragraph [0053] of Lam, see also Col. 7, lines 42 – 49 of DiMambro).  

Regarding Claim 5, Lam in view of Owens in view of DiMambro as modified above teaches wherein skirt (150 of DiMambro) includes a coating disposed on a surface thereof opposite the frame (see Col. 7, lines 28 – 32 of DiMambro describing “polyurethane microcellular foam gasket used in the present example includes an open cell foam layer sandwiched between abrasive and oil resistant layers for contacting the inspection surface, and can also include an adhesive layer for attachment to the housing 110”).  

Regarding Claim 6, Lam in view of Owens in view of DiMambro as modified above teaches wherein the frame further comprises an air removal conduit (vacuum ports 175, Fig. 1, see Col. 3, lines 63 – Col. 4, line 11, Col. 8, lines 5 – 16, even though DiMambro teaches vacuum ports that remove excess water, it would be obvious to use remove air that exists as the vacuum ports allow removal of fluid in general, see Col. 8, lines 39 - 63) which extends from an inlet in the reservoir to an outlet defined in an exterior surface of the frame (see arrangement at Fig. 1).  

Regarding Claim 7, Lam in view of Owens in view of DiMambro as modified above teaches an encoder device (see encoder 801, Figs. 8b, 8c and paragraphs [0034], [0050] of Owens and/or see encoder 185, Fig. 1 of DiMambro) disposed within a cavity defined in the frame which is structured to track the position of the frame assembly along the pipe (see 801 mounted within probe body 400, Figs. 8a-8c to provide position information and paragraph [0034] of Owens and/or see Col. 8, lines 27 – 38 of DiMambro).  

Regarding Claim 8, Lam in view of Owens in view of DiMambro as modified above teaches wherein the encoder device includes an encoder wheel which is rotatable about an encoder axis (see Fig. 8b and paragraph [0050] of Owens describing encoder 801 mounted on the probe axle 807 and see Col. 3, lines 35 – 45 of DiMambro describing rotary wheel encoders which can be used, see also rear wheel 180 in contact with the encoder 185), and wherein the encoder wheel includes an outer surface which is structured to protrude from the frame through an opening defined in the frame and engage an outer surface of the pipe (see Fig. 1 of DiMambro showing the encoder 185 in contact with the rear wheel 180 which protrudes from the housing and engages the outer surface of the pipe 190, it would be obvious to consider rear wheel 180 as part of the encoder 185 since both are in contact and aid in movement of the device over the surface being evaluated and/or see arrangement at Figs. 8a – 8c of Owens).  

Regarding Claim 9, Lam in view of Owens in view of DiMambro as modified above teaches the claimed invention except for the encoder device is pivotally mounted to the In re Stevens, 1010 USPQ 284 (CCPA 1954).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a biasing mechanism engaged with the encoder device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 10, Lam in view of Owens in view of DiMambro as modified above teaches the frame includes a number of magnetic elements positioned at or about the curved surface, which are structured to magnetically interact with the pipe (see magnetostrictive probe 400 comprising at least one biasing magnet 800 as described at paragraphs [0034], [0035] of Owens).  

Regarding Claim 11, Lam in view of Owens in view of DiMambro teaches wherein the frame includes a number of index buttons positioned thereon (see paragraph [0065] describing “The system controller 85 may display the tilt angle information on a display Lam does not explicitly state the index buttons positioned on the frame, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the index buttons on the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  

Regarding Claim 18, Lam as modified above teaches a method of performing ultrasonic evaluation of a portion of a pipe using the system of claim 14 (see rejection of claim 14 above), the method comprising:   
positioning the apparatus (10) onto an outer surface of a pipe (12, 13, see paragraphs [0050], [0064] – [0066]); 

Lam as modified above does not explicitly teach sliding the apparatus along the outer surface of the pipe in a direction parallel to the longitudinal axis of the pipe.  
DiMambro teaches sliding the apparatus along the outer surface of the pipe in a direction parallel to the longitudinal axis of the pipe (see wheals 180, Fig. 1 that aid in movement of the ultrasonic probe testing device over an inspection surface 190, see also Col. 8, lines 17 – 26 and Fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to slide the apparatus along the outer surface of DiMambro into Lam in view of Owens in order to provide portable device that can be moved along the inspection surface thus scanning larger area in more efficient way.    

Regarding Claim 19, Lam in view of Owens in view of DiMambro as modified above teaches prior to positioning the apparatus onto the outer surface, marking the outer surface of the pipe with indicia to indicate a left and a right bound of an area which is to be scanned (see paragraphs [0034], [0054] of Owens describing ferromagnetic strip 402 that is being attached to the structure 200 prior to arranging the probe 400 onto the structure and further defines the path along which the probe 400 travels, thus can be reasonably considered as marking the outer surface of the pipe as claimed and see scanning the surface in a scan direction, see Col. 3, lines 18 – 45 of DiMambro).  

Regarding Claim 20, Lam in view of Owens in view of DiMambro as modified above teaches wherein the frame includes a number of index buttons positioned thereon in communication with the processing unit (see paragraph [0065] describing “The system controller 85 may display the tilt angle information on a display device so that a user can read the information and then use the information to rotate the probe support 32 to position the ultrasonic probe 62 at the desired tilt angle. Alternately, the system controller 85 may send a command signal to the actuator 54 to rotate the probe support 32 to position the ultrasonic probe 62 at the desired tilt angle. The processor 92 may also compute information that can be used to automatically and electronically steer the probe elements of the ultrasonic probe 62. In this case, the system controller 85 and the phased array controller 63 would work together to achieve the desired electronic steering of the ultrasonic beams”, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize an index button that is used as a user interface where the user reads the information from the controller and rotates the probe support to a desired location), and 
wherein the method further comprises: after sliding the apparatus (see wheels 180 of DiMambro that allows sliding movement), repositioning the apparatus on the outer surface of the pipe in a position adjacent to where the apparatus was slid; and activating one of the index buttons (see Col. 8, lines 17 – 26, Figs. 1, 6 of DiMambro and modification above).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Owens in view of U.S. Patent No. 6,813,950 B2 to Glascock et al. (hereinafter “Glascock”).

Regarding Claim 17, Lam as modified in claim 1 above teaches the claimed invention except for a kit for use in performing ultrasonic evaluations of portions of different pipes of different diameters.
Glascock, in the field of phased array ultrasonic probes for pipes and tubes, teaches a kit for use in performing ultrasonic evaluations of portions of different pipes of different diameters (see Figs. 13A – 13C, see Col. 10, lines 43 – 58 describing a single module design that can be used in a range of tube diameters and wall thicknesses).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a kit of Glascock into Lam in view of Owens in order to inspect a variety of tubes having different diameters and wall thickness.  Hence, improving cost and efficiency of the system. 
Lam in view of Owens in view of Glascock as modified above further teaches the kit comprising: 
a flexible phased array probe (62, Fig. 2 and/or 100, 120, Figs. 13 – 17 of Lam and/or ultrasonic beams 10B, 10D of Glascock at Figs. 13a-13c); and 
a plurality of the frame assembly of claim 1 (see rejection of claim 1 above, see also plurality of frame assembly of Glascock at Figs. 13a-13c), 
Glascock), and 
wherein the flexible phase array probe is selectively coupleable to the frame of any of the plurality (see Figs. 6 13a-13c of Glascock, which allows selective coupling of the ultrasonic beams).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Owens.

Regarding Claim 21, Owens teaches an apparatus for performing ultrasonic evaluation of a portion of a pipe (see abstract and paragraphs [0002], [0021] describing the invention comprising a medium-range magnetostrictive ultrasonic guided wave scanner system for the purposes of non-destructive inspection of pipes, plates etc.), the apparatus comprising: -5-Application No. 16/102,928 Amendment dated May 14, 2021 Responsive to Non-Final Office Action Dated April 29, 2021 
a frame assembly (probe 400 comprising probe body 500, Figs. 4, 5, see paragraph [0034]) configured to abut an outer surface of the pipe (see pipe structure 200, Fig. 5), the frame having a curved surface corresponding to the outer surface of the pipe (see curve surface of 500, Figs. 4, 5 which corresponds to the outer surface of the pipe/structure 200); and 
a flexible phased array probe releasably insertable into the frame assembly (see frame 400 comprising the flexible sensor coil 401, which is interchangeably held in the frame body 400/500, see paragraphs [0051], [0052] describing flexible sensor coil 401 that is interchangeable to easily facilitate replacement, see also details including the 
Even though Owens teaches a flexible sensor coil 401 that can be used for carrying out the ultrasonic pulsing and receiving as indicated above, Owens does not explicitly teach the flexible sensor coil 401 being a flexible phased array probe.  However, Owens at a different embodiment of Fig. 7b teaches the sensor coil 702, which allows for phased array focusing as described at paragraph [0043].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use combination of the different embodiments of Owens, since Owens at paragraph [0091] states such modification is within the scope and range of equivalents of the systems and methods described.  
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Kwun et al. (U.S. 7,852,073 B2) describing torsional guided wave inspection system for inspecting pipes, tubes or other structures comprising a plate-type magnetostrictive sensor probe in which the probe is curved to match the curvature of the external surface of the pipe.
Baraona (U.S. 4,543,528) describing flexible probe assembly for use in nondestructive testing of a tubular structure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARRIT EYASSU/Primary Examiner, Art Unit 2861